Citation Nr: 0602503	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  95-27 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a lung disability due 
to tobacco use resulting from nicotine dependence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
February 1969.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.

When the case was last before the Board in August 2004, it 
was remanded for additional development.


REMAND

The Board notes that in the August 2004 remand, the Board 
directed the RO or the Appeals Management Center (AMC) to 
afford the veteran a VA examination and to instruct the 
examiner to provide opinions concerning the following:  
whether it is at least as likely as not that nicotine 
dependence was present in service and if so, did the disorder 
clearly and unmistakably exist prior to the veteran's 
entrance onto active duty; and if nicotine dependence existed 
prior to the veteran's entrance onto active duty, did the 
disorder clearly and unmistakably undergo no chronic increase 
in severity during or as a result of service.  Although the 
veteran was afforded a VA examination in April 2005, the 
report of this examination, to include the addendum to the 
report, is not adequate for adjudication purposes because it 
notes the examiner's opinion that he cannot, without 
speculating, conclude that the veteran's nicotine dependence 
underwent a chronic increase in severity during or as a 
result of service.  

Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App 268 (1998).  

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions: 

1.  The AMC or the RO should return the 
claims folder, to include a copy of this 
remand, to the examiner who conducted the 
April 2005 VA exam in order to obtain 
another addendum to the April 2005 VA 
exam report.  In the addendum, the 
examiner answer the following questions:  

Is it at least as likely as not (50 
percent or better probability) that 
nicotine dependence was present in 
service and if so, did the disorder 
clearly and unmistakably exist prior to 
the veteran's entrance onto active duty?

If nicotine dependence existed prior to 
the veteran's entrance onto active duty, 
did the disorder clearly and unmistakably 
undergo no chronic increase in severity 
during or as a result of service?

If the April 2005 VA examiner is not 
available, the RO or the AMC should 
arrange for the claims folder to be 
reviewed by another appropriate physician 
who should provide the required opinions 
and supporting rationale.  

2.  The RO or the AMC also should 
undertake any other development it 
determines to be indicated.

3.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the veteran 
and his representative should be furnished 
a supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

